             Case 6:14-bk-02843-KSJ            Doc 87      Filed 04/22/19      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                                Middle District of Florida
                                   Orlando Division


IN RE:                                                    Case No:         6:14-bk-02843-ABB

  Pouria Bidhendi

                                                          Chapter 13
                                        Debtor


     Trustee's Motion to Dismiss Case for Failure to Maintain Timely Plan Payments to
                                     Complete Case

                     Notice of Opportunity to Object and Request for Hearing

     Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
further notice or hearing unless a party in interest files a response within twenty-one (21) days from the
date set forth on the attached proof of service, plus an additional three days for service if any party
was served by U.S. Mail.

     If you object to the relief requested in this paper, you must file a response with the Clerk of the
Court, United States Bankruptcy Court, George C. Young Courthouse, 400 W. Washington St., Suite
5100, Orlando, Florida 32801 and serve a copy on the Chapter 13 Trustee, Laurie K Weatherford,
PO Box 3450, Winter Park, FL 32790-3450 and any other appropriate persons within the time
allowed. If you file and serve a response within the time permitted, the Court will either schedule and
notify you of a hearing, or consider the response and grant or deny the relief requested without a
hearing.

    If you do not file a response within the time permitted, the Court will consider that you do not
oppose the relief requested in the paper, will proceed to consider the paper without further notice or
hearing, and may grant the relief requested.




         COMES NOW, Laurie K. Weatherford, Chapter 13 Standing Bankruptcy Trustee for the
Middle District of Florida, Orlando Division, and shows:
         1. The Debtor filed this Petition under Title 11, Chapter 13 of the United States Code on
March 13, 2014. That this case has a 60-month plan, which was scheduled to complete in March,
2019.
         2. That a review of the Debtor's Report of Receipts and Disbursements and of the Debtor's
             Case 6:14-bk-02843-KSJ           Doc 87       Filed 04/22/19      Page 2 of 3

individual payment schedule for this case reflects that the Debtor is delinquent in payments under the
Chapter 13 Plan in the amount of $17,459.85, which is the amount needed to complete this Chapter
13 case. A copy of the Trustee’s Report of Receipts and Disbursements and Individual Payment
Schedule is attached hereto as Exhibit “A.”
        3. That this Motion to Dismiss is being filed in accordance with the Order Establishing
Deadline for Making Payments, entered by this Court upon the filing of the Debtor's Chapter 13 Plan.
        4. The Debtor shall have twenty-one (21) days from date of this Motion to Dismiss to make
the payments as referenced in paragraph 2 above and shall forward the sum specified above to the
payment address of Post Office Box 1103, Memphis, TN 38101-1103, or this case will be
dismissed.
    Executed on this 22nd day of April, 2019.


                                        Certificate of Service

      I HEREBY CERTIFY, that a true and correct copy of the foregoing Trustee's Motion to Dismiss
Case for Failure to Maintain Timely Plan Payments to Complete Case has been furnished by the United
States mail or by electronic transmission to the parties listed below on the 22nd day of April, 2019.


Debtor - Pouria Bidhendi, 1012 Marabon Avenue, Orlando, FL 32806
Debtor's Attorney - Scott W Spradley, Law Office Of Scott W Spradley, Po Box 1109 S 5TH ST,
Flagler Beach, FL 32136


 Respectfully submitted on this 22nd day of April, 2019.



                                                           /S/ LAURIE K. WEATHERFORD
                                                           Chapter 13 Trustee
                                                           Stuart Ferderer
                                                           FL Bar No. 0746967
                                                           Ana DeVilliers
                                                           FL Bar No. 0123201
                                                           Attorney for Trustee
                                                           PO Box 3450
                                                           Winter Park, FL 32790
                                                           Telephone: 407-648-8841
                                                           Facsimile: 407-648-2665
                                                           E-mail: info@c13orl.com
       Case 6:14-bk-02843-KSJ        Doc 87     Filed 04/22/19   Page 3 of 3


                                    Exhibit "A"

Receipt Date     Source       Amount       Receipt Date     Source       Amount

07/14/2014       0742        $9,548.00        10/09/2018               $6,580.00
09/08/2014       0832        $2,387.00        11/06/2018               $6,580.00
12/16/2014       0987       $20,604.00        12/11/2018               $6,580.00
01/30/2015       5583        $3,150.90        01/08/2019               $6,580.00
03/10/2015       1081       $13,020.00        02/11/2019               $6,580.00
03/23/2015              -    $6,510.00        03/11/2019               $6,580.00
04/24/2015              -    $6,558.45
06/08/2015              -    $6,558.45
06/23/2015              -    $6,558.45
07/27/2015              -    $6,558.45
08/31/2015              -    $6,558.45
10/07/2015              -    $6,558.45
11/02/2015              -    $6,558.45
12/07/2015              -    $6,558.45
01/05/2016              -    $6,558.45
02/08/2016              -    $6,558.45
02/18/2016 escrow refund 9329 $702.92
03/10/2016              -    $6,558.45
04/07/2016              -    $6,558.45
05/05/2016              -    $6,558.45
06/08/2016              -    $6,558.45
07/06/2016              -    $6,558.45
08/08/2016              -    $6,558.45
09/06/2016              -    $6,558.45
10/11/2016              -    $6,558.45
11/07/2016              -    $6,558.45
12/05/2016              -    $6,558.45
01/04/2017              -    $6,558.45
01/26/2017       8626         $675.32
02/07/2017              -    $6,558.45
03/08/2017              -    $6,558.45
04/04/2017              -    $6,558.45
05/08/2017              -    $6,558.45
06/06/2017              -    $6,558.45
07/07/2017              -    $6,558.45
08/07/2017              -    $6,558.45
09/07/2017                   $6,558.45
10/05/2017                   $6,558.45
11/06/2017                   $6,558.45
12/06/2017                   $6,558.45
01/09/2018                   $6,558.45
02/05/2018                   $6,558.45
03/08/2018                   $6,558.45
04/09/2018                   $6,570.00
05/07/2018                   $6,570.00
06/11/2018                   $6,580.00
07/11/2018                   $6,580.00
08/07/2018                   $6,580.00
09/10/2018                   $6,580.00
